





UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA CASE NO.     


UNITED STATES OF AMERICA


v.


MONEYGRAM INTERNATIONAL, INC., Defendant.


--------------------------/


DEFERRED PROSECUTION AGREEMENT
Defendant MONEYGRAM INTERNATIONAL, INC. (the "Company"), by its undersigned
representatives, pursuant to authority granted by the Company's Board of
Directors, and the United States Department of Justice, Criminal Division, Asset
Forfeiture and Money Laundering Section and the United States Attorney's Office
for the Middle District of Pennsylvania (collectively, the "Department"), enter
into this deferred prosecution agreement (the "Agreement"). The terms and
conditions of this Agreement are as follows:
Criminal Information and Acceptance of Responsibility
1.     The Company acknowledges and agrees that the Department will file the
attached two count criminal Information in the United States District Court for
the Middle District of Pennsylvania charging the Company with knowingly and
intentionally aiding and abetting wire fraud, in violation of Title 18, United
States Code, Sections 1343 and 2, and willfully failing to implement an
effective anti-money laundering program, in violation of Title 31, United States
Code, Section 5318(h) and regulations issued thereunder. In so doing, the
Company: (a) knowingly waives its right to indictment on this charge, as well as
all rights to a speedy trial pursuant to the Sixth Amendment to the United
States Constitution, Title 18, United States Code, Section 3161, and Federal
Rule of Criminal Procedure 48(b); and (b) knowingly waives for purposes of this
Agreement and any charges by the United States arising out of the conduct
described in the attached Statement of Facts any objection with respect to venue
and consents to the filing of the Information, as provided under the terms of
this Agreement, in the United States District Court for the Middle District of
Pennsylvania.
2.     The Company admits, accepts, and acknowledges that it is responsible for
the acts of its officers, directors, and employees as charged in the
Information, and as set forth in the Statement of Facts attached hereto as
Attachment A and incorporated by reference into this Agreement, and that the
allegations described in the Information and the facts described in Attachment A
are true and accurate. Should the Department pursue the prosecution that is
deferred by this Agreement, the Company agrees that it will neither contest the
admissibility of nor contradict the Statement of Facts in any such proceeding,
including any guilty plea or sentencing proceeding. Neither this Agreement nor
the criminal Information is a final adjudication of the matters addressed in
such documents.





--------------------------------------------------------------------------------





Term of the Agreement
3.     This Agreement is effective for a period beginning on the date on which
the Information is filed and ending five (5) years from that date (the "Term").
However, the Company agrees that, in the event that the Department determines,
in its sole discretion, that the Company has knowingly violated any provision of
this Agreement, an extension or extensions of the Term of the Agreement may be
imposed by the Department, in its sole discretion, for up to a total additional
time period of one year, without prejudice to the Department's right to proceed
as provided in Paragraphs 16 through 19 below. Any extension of the Agreement
extends all terms of this Agreement, including the terms of the monitorship in
Attachment D, for an equivalent period. Conversely, in the event the Department
finds, in its sole discretion, that there exists a change in circumstances
sufficient to eliminate the need for the corporate compliance monitor in
Attachment D, and that the other provisions of this Agreement have been
satisfied, the Term of the Agreement may be terminated early.
Relevant Considerations
4.     The Department enters into this Agreement based on the individual facts
and circumstances presented by this case and the Company. Among the facts
considered were the following: (a) the Company's remedial actions taken to date
described in the Statement of Facts; (b) the Company's willingness to
acknowledge and accept responsibility for its actions; (c) the Company's
commitment to continue to enhance its anti-fraud and anti-money laundering
programs, including implementing and complying with the Enhanced Compliance
Undertaking in Attachment C; (d) the Company's agreement to continue to
cooperate with the Department in any ongoing investigation of the conduct of the
Company and its officers, directors, employees, agents, agent employees and
consultants relating to fraud, money laundering, and the failure to have an
effective anti-money laundering program as provided in Paragraph 5 below; and
(e) the Company's willingness to settle any and all civil and criminal claims
currently held by the Department for any act within the scope of Statement of
Facts.
Cooperation
5.     The Company shall continue to cooperate fully with the Department in any
and all matters relating to fraud-induced money transfers, money laundering, and
its anti-money laundering program, subject to applicable laws and regulations.
At the request of the Department, the Company shall also cooperate fully with
other domestic or foreign law enforcement authorities and agencies, in any
investigation of the Company or any of its present and former officers,
directors, employees, agents, agent employees and consultants, or any other
party, in any and all matters relating to fraud-induced money transfers, money
laundering, and its anti-money laundering program. The Company agrees that its
cooperation shall include, but is not limited to, the following:
a.     The Company shall truthfully disclose all factual information not
protected by a valid claim of attorney-client privilege or work product doctrine
with respect to its activities and those of its present and former directors,
officers, employees, agents, agent employees and consultants concerning all
matters related to fraud-induced money transfers, money laundering, and its
anti-money laundering program about which the Company has any knowledge or about
which the Department may inquire. This obligation of truthful disclosure
includes the





--------------------------------------------------------------------------------





obligation of the Company to provide to the Department, upon request, any
document, record or other tangible evidence relating to fraud-induced money
transfers, money laundering, and its anti-money laundering program about which
the Department may inquire of the Company.
b.     Upon request of the Department, with respect to any issue relevant to its
investigation of fraud-induced money transfers, money laundering, and its
anti-money laundering program, the Company shall designate knowledgeable
employees, agents or attorneys to provide the Department the information and
materials described in Paragraph 5(a) above on behalf of the Company. It is
further understood that the Company must at all times provide complete,
truthful, and accurate information.
c.    With respect to any issue relevant to the Department's investigation of
fraud-induced money transfers, money laundering, and its anti-money laundering
program, the Company shall use its best efforts to make available for interview
or testimony, as requested by the Department, present or former officers,
directors, employees, agents, agent employees and consultants of the Company.
This obligation includes, but is not limited to, sworn testimony before a
federal grand jury or in federal trials, as well as interviews with federal law
enforcement and regulatory authorities. Cooperation under this Paragraph shall
include identification of witnesses who, to the knowledge of the Company, may
have material information regarding the matters under investigation.
d.     With respect to any information, testimony, documents, records or other
tangible evidence provided to the Department pursuant to this Agreement, the
Company consents to any and all disclosures, subject to applicable laws and
regulations, to other governmental authorities, including United States
authorities and those of a foreign government, of such materials as the
Department, in its sole discretion, shall deem appropriate.
Forfeiture Amount
6.     As a result of MoneyGram's conduct, including the conduct set forth in
the Statement of Facts, the parties agree that the Department could institute a
civil and/or criminal forfeiture action against certain funds held by MoneyGram
and that such funds would be forfeitable pursuant to Title 18, United States
Code, Sections 981 and 982 and Title 28, United States Code, Section 2461(c).
MoneyGram hereby acknowledges that at least $100,000,000 was involved in the
fraud schemes described in the Statement of Facts, and that such conduct
violated Title 18, United States Code, Section 1343. In lieu of a forfeiture
resulting from a criminal proceeding, MoneyGram hereby agrees to pay to the
Department the sum of $100,000,000 (the "Forfeiture Amount"). MoneyGram hereby
agrees that the funds paid by MoneyGram pursuant to this Agreement shall be
considered substitute res for the purpose of forfeiture to the Department
pursuant to Title 18, United States Code, Sections 981, 982 or Title 28, United
States Code, Section 2461(c), and MoneyGram releases any and all claims it may
have to such funds. MoneyGram shall pay the Department the sum of $65,000,000
plus any associated transfer fees within five (5) business days of the date this
Agreement is signed, pursuant to payment instructions as directed by the
Department in its sole discretion. MoneyGram shall pay the Department the
remaining sum of $35,000,000 plus any associated transfer fees within ninety
(90) business days of the date this Agreement is signed, pursuant to payment
instructions as directed by the Department in its sole discretion.





--------------------------------------------------------------------------------





7.     It is the intent of the Department that the forfeited funds will be
restored to the victims of the fraud described in the Statement of Facts
pursuant to 18 U.S.C. § 981(e)(6), under the Petition for Remission and/or
Mitigation procedures of the United States Department of Justice or any other
manner within the United States Attorney General's discretion.
Conditional Release from Liability
8.     In return for the full and truthful cooperation of the Company, and its
compliance with the other terms and conditions of this Agreement, the Department
agrees, subject to Paragraphs 16 through 19 below, not to use any information
related to the conduct described in the attached Statement of Facts against the
Company in any criminal or civil case, except: (a) in a prosecution for perjury
or obstruction of justice; or (b) in a prosecution for making a false statement.
In addition, the Department agrees, except as provided herein, that it will not
bring any criminal case against the Company or any of its wholly owned or
controlled subsidiaries related to the conduct of present and former officers,
directors, employees, agents, agent employees and consultants, as described in
the attached Statement of Facts, or relating to information that the Company
disclosed to the Department prior to the date on which this Agreement was
signed.
a.     This Paragraph does not provide any protection against prosecution for
any future involvement in fraud-induced money transfers, money laundering, or
fail in to maintain an effective anti-money laundering program by the Company.
b.     In addition, this Paragraph does not provide any protection against
prosecution of any present or former officers, directors, employees, agents,
agent employees and consultants of the Company for any violations committed by
them.
Enhanced Compliance Undertaking
9.     The Company represents that, in addition to the enhancements it has
already made to its anti-fraud and anti-money laundering programs as described
in the Statement of Facts, the Company has or will also undertake, at a minimum,
the enhanced compliance obligations described in Attachment C, which is
incorporated by reference into this agreement, for the duration of this
Agreement.
Corporate Compliance Monitor
10.     Within sixty (60) calendar days of the filing of the Agreement and the
accompanying Information, or promptly after the Department's selection pursuant
to Paragraph 11 below, the Company agrees to retain an independent compliance
monitor (the "Monitor") for the term specified in Paragraph 13. The Monitor’s
duties and authority, and the obligations of the Company with respect to the
Monitor and the Department, are set forth in Attachment D, which is incorporated
by reference into this agreement. Within thirty (30) calendar days after the
execution of this Agreement, and after consultation with the Department, the
Company will propose to the Department a pool of three qualified candidates to
serve as the Monitor. If the Department, in its sole discretion, is not
satisfied with the candidates proposed, the Department reserves the





--------------------------------------------------------------------------------





right to seek additional nominations from the Company. The Monitor candidates
shall have, at a minimum, the following qualifications:
a.    demonstrated expertise with respect to the Bank Secrecy Act and federal
anti-money laundering laws and regulations;
b.    expertise reviewing corporate compliance policies, procedures and internal
controls, including compliance with the Bank Secrecy Act and federal anti-money
laundering laws and regulations;
c.     the ability to access and deploy resources as necessary to discharge the
Monitor's duties as described in the Agreement; and
d.     sufficient independence from the Company to ensure effective and
impartial performance of the Monitor's duties as described in the Agreement.
11.     The Department retains the right, in its sole discretion, to choose the
Monitor from among the candidates proposed by the Company, though the Company
may express its preference(s) among the candidates. In the event the Department
rejects all proposed Monitors, the Company shall propose another candidate
within ten (10) calendar days after receiving notice of the rejection. This
process shall continue until a Monitor acceptable to both parties is chosen. If
the Monitor resigns or is otherwise unable to fulfill his or her obligations as
set out herein and Attachment D, the Company shall within sixty (60) calendar
days recommend a pool of three qualified Monitor candidates from which the
Department will choose a replacement.
12.    The Company agrees that it will not employ or be affiliated with the
Monitor for a period of not less than one year from the date on which the
Monitor's term expires.
13.     The Monitor's term shall be five (5) years from the date on which the
Monitor is retained by the Company, subject to extension or early termination as
described in Paragraph 3.
Deferred Prosecution
14.     In consideration of: (a) the past and future cooperation of the Company
described in Paragraphs 5 above; (b) the Company's forfeiture of $100,000,000;
(c) the Company's implementation and maintenance of remedial measures described
in the Statement of Facts; and (d) the Company's enhanced compliance undertaking
described in Attachment C, the Department agrees that any prosecution of the
Company for the conduct set forth in the attached Statement of Facts, and for
the conduct that the Company disclosed to the Department prior to the signing of
this Agreement, be and hereby is deferred for the Term of this Agreement.
15.     The Department further agrees that if the Company fully complies with
all of its obligations under this Agreement, the Department will not continue
the criminal prosecution against the Company described in Paragraph I and, at
the conclusion of the Term, this Agreement shall expire. Within thirty (30) days
of the Agreement's expiration, the Department shall seek dismissal with
prejudice of the criminal Information filed against the Company described in
Paragraph 1.





--------------------------------------------------------------------------------





Breach of the Agreement
16.     If, during the Term of this Agreement, the Department determines, in its
sole discretion, that the Company has (a) committed any felony under U.S.
federal law subsequent to the signing of this Agreement, (b) at any time
provided in connection with this Agreement deliberately false, incomplete, or
misleading information, or (c) otherwise breached the Agreement, the Company
shall thereafter be subject to prosecution for any federal criminal violation of
which the Department has knowledge, including the charges in the Information
described in Paragraph I, which may be pursued by the Department in the U.S.
District Court for the Middle District of Pennsylvania or any other appropriate
venue. Any such prosecution may be premised on information provided by the
Company. Any such prosecution that is not time- barred by the applicable statute
of limitations on the date of the signing of this Agreement may be commenced
against the Company notwithstanding the expiration of the statute of limitations
between the signing of this Agreement and the expiration of the Term plus one
year. Thus, by signing this Agreement, the Company agrees that the statute of
limitations with respect to any such prosecution that is not time-barred on the
date of the signing of this Agreement shall be tolled for the Term plus one
year.
17.     In the event that the Department determines that the Company has
breached this Agreement, the Department agrees to provide the Company with
written notice of such breach prior to instituting any prosecution resulting
from such breach. The Company shall, within thirty (30) days of receipt of such
notice, have the opportunity to respond to the Department in writing to explain
the nature and circumstances of such breach, as well as the actions the Company
has taken to address and remediate the situation, which explanation the
Department shall consider in determining whether to institute a prosecution.
18.     In the event that the Department determines that the Company has
breached this Agreement: (a) all statements made by or on behalf of the Company
to the Department or to the Court, including the attached Statement of Facts,
and any testimony given by the Company before a grand jury, a court, or any
tribunal, or at any legislative hearings, whether prior or subsequent to this
Agreement, and any leads derived from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings brought by the
Department against the Company; and (b) the Company shall not assert any claim
under the United States Constitution, Rule 11(f) of the Federal Rules of
Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other
federal rule that statements made by or on behalf of the Company prior or
subsequent to this Agreement, or any leads derived therefrom, should be
suppressed. The decision whether conduct or statements of any current director
or employee, or any person acting on behalf of, or at the direction of, the
Company will be imputed to the Company for the purpose of determining whether
the Company has violated any provision of this Agreement shall be in the sole
discretion of the Department.
19.     The Company acknowledges that the Department has made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if the Company breaches this Agreement and this matter proceeds to
judgment. The Company further acknowledges that any such sentence is solely
within the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such





--------------------------------------------------------------------------------





discretion.
Sale or Merger of Company
20.     The Company agrees that in the event it sells, merges, or transfers all
or substantially all of its business operations as they exist as of the date of
this Agreement, whether such sale is structured as a sale, asset sale, merger,
or transfer, it shall include in any contract for sale, merger, or transfer a
provision binding the purchaser, or any successor in interest thereto, to the
obligations described in this Agreement.
Public Statements by Company
21.     The Company expressly agrees that it shall not, through present or
future attorneys, officers, directors, employees, agents or any other person
authorized to speak for the Company make any public statement, in litigation or
otherwise, contradicting the acceptance of responsibility by the Company set
forth above or the facts described in the attached Statement of Facts. Any such
contradictory statement shall, subject to cure rights of the Company described
below, constitute a breach of this Agreement and Company thereafter shall be
subject to prosecution as set forth in Paragraphs 1 and 2 of this Agreement. The
decision whether any public statement by any such person contradicting a fact
contained in the Statement of Facts will be imputed to the Company for the
purpose of determining whether it has breached this Agreement shall be at the
sole discretion of the Department. If the Department determines that a public
statement by any such person contradicts in whole or in part a statement
contained in the Statement of Facts, the Department shall so notify the Company,
and the Company may avoid a breach of this Agreement by publicly repudiating
such statement(s) within five (5) business days after notification. The Company
shall be permitted to raise defenses and to assert affirmative claims in other
proceedings relating to the matters set forth in the Statement of Facts provided
that such defenses and claims do not contradict, in whole or in part, a
statement contained in the Statement of Facts. This Paragraph does not apply to
any statement made by any present or former officer, director, employee, or
agent of the Company in the course of any criminal, regulatory, or civil case
initiated against such individual, unless such individual is speaking on behalf
of the Company.
22.     The Company agrees that if it, or any of its direct or indirect
subsidiaries or affiliates issues a press release or holds any press conference
in connection with this Agreement, the Company shall first consult the
Department to determine (a) whether the text of the release or proposed
statements at the press conference are true and accurate with respect to matters
between the Department and the Company; and (b) whether the Department has no
objection to the release.
23.     The Department agrees, if requested to do so, to bring to the attention
of governmental and other debarment authorities the facts and circumstances
relating to the nature of the conduct underlying this Agreement, including the
nature and quality of the Company's cooperation and remediation. By agreeing to
provide this information to debarment authorities, the Department is not
agreeing to advocate on behalf of the Company, but rather is agreeing to provide
facts to be evaluated independently by the debarment authorities.





--------------------------------------------------------------------------------





Limitations on Binding Effect of Agreement
24.     This Agreement is binding on the Company and the Department but
specifically does not bind any other federal agencies, or any state, local or
foreign law enforcement or regulatory agencies, or any other authorities,
although the Department will bring the cooperation of the Company and its
compliance with its other obligations under this Agreement to the attention of
such agencies and authorities if requested to do so by the Company.
Complete Agreement
25.     This Agreement sets forth all the terms of the agreement between the
Company and the Department. No amendments, modifications or additions to this
Agreement shall be valid unless they are in writing and signed by the
Department, the attorneys for the Company and a duly authorized representative
of the Company.





--------------------------------------------------------------------------------





AGREED:


FOR MONEYGRAM INTERNATIONAL, INC.:




Date:    November 8, 2012
By:
 /s/ Pamela H. Patsley
 
 
Pamela H. Patsley
 
 
Chairman and Chief Executive Officer
 
 
MoneyGram International, Inc.

Date:    November 8, 2012
By:
/s/ John K. Villa
 
 
John K. Villa
 
 
David M. Zinn
 
 
Williams & Connolly LLP










--------------------------------------------------------------------------------





FOR THE DEPARTMENT OF JUSTICE:






PETERJ. SMITH
UNITED STATES ATTORNEY
Middle District of Pennsylvania


Date:    November 9, 2012
By:
/s/ Kim D. Daniel
 
 
Kim D. Daniel
 
 
Assistant United States Attorney







JAIKUMAR RAMASWAMY Chief, Asset Forfeiture and Money Laundering Section Criminal
Division
United States Department of Justice


Date:    November 8, 2012
By:
/s/ Craig M. Timm
 
 
Craig M. Timm
 
 
Trial Attorney
 
 
Asset Forfeiture and Money Laundering Section








--------------------------------------------------------------------------------







COMPANY OFFICER'S CERTIFICATE


I have read this Agreement and carefully reviewed every part of it with outside
counsel for MONEYGRAM INTERNATIONAL, INC. (the "Company"). I understand the
terms of this Agreement and voluntarily agree, on behalf of the Company, to each
of its terms. Before signing this Agreement, I consulted outside counsel for the
Company. Counsel fully advised me of the rights of the Company, of possible
defenses, and of the consequences of entering into this Agreement.
I have carefully reviewed the terms of this Agreement with the Board of
Directors of the Company. I have advised and caused outside counsel for the
Company to advise the Board of Directors fully of the rights of the Company, of
possible defenses, and of the consequences of entering into the Agreement.
No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of the Company, in any way to
enter into this Agreement. I am also satisfied with outside counsel's
representation in this matter. I certify that I am the Chairman and Chief
Executive Officer for the Company and that I have been duly authorized by the
Company to execute this Agreement on behalf of the Company.


Date: November 8, 2012


MONEYGRAM INTERNATIONAL, INC.


By:
 /s/ Pamela H. Patsley
 
Pamela H. Patsley
 
Chairman and Chief Executive Officer
 
MoneyGram International, Inc.












--------------------------------------------------------------------------------





CERTIFICATE OF COUNSEL


I am counsel for MONEYGRAM INTERNATIONAL, INC. (the "Company") in the matter
covered by this Agreement. In connection with such representation, I have
examined relevant Company documents and have discussed the terms of this
Agreement with the Company Board of Directors. Based on our review of the
foregoing materials and discussions, I am of the opinion that the representative
of the Company has been duly authorized to enter into this Agreement on behalf
of the Company and that this Agreement has been duly and validly authorized,
executed, and delivered on behalf of the Company and is a valid and binding
obligation of the Company. Further, I have carefully reviewed the terms of this
Agreement with the Board of Directors and the Chairman and Chief Executive
Officer of the Company. I have fully advised them of the rights of the Company,
of possible defenses, and of the consequences of entering into this Agreement.
To my knowledge, the decision of the Company to enter into this Agreement, based
on the authorization of the Board of Directors, is an informed and vol untary
one.


Date:
November 8, 2012



 
By:
/s/ John K. Villa
 
John K. Villa
 
David M. Zinn
 
Williams & Connolly LLP
 
Counsel for MoneyGram International, Inc.






